Citation Nr: 1743185	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-35 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for squamous cell carcinoma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1972, including service in the Republic of Vietnam.  His awards and decorations include the Bronze Star Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The issue of entitlement to individual unemployability (TDIU) was remanded in July 2014.  TDIU was granted in an April 2015 rating decision, effective September 4, 2010, and is not currently before the Board.  

The Veteran and his wife testified at a hearing before the undersigned in September 2013.

In July 2014, the Board remanded the appeal to the RO for additional development.


FINDING OF FACT

The Veteran's squamous cell carcinoma did not manifest in service or for many years thereafter and is not related to a disease or injury in his active service, including herbicide exposure.



CONCLUSION OF LAW

The Veteran's squamous cell carcinoma was not incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Service connection for listed chronic diseases, such as a malignant tumor, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

For chronic diseases, a nexus can be established by showing continuity of symptomatology.  38 C.F.R. § 3.303(b) See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Veterans who served in the Republic of Vietnam during the Vietnam era are presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6) (2016).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. 
§ 3.309(e)(2016).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2) (2016).

Analysis

In June 2012, the Veteran was diagnosed as having squamous cell carcinoma of unknown primary origin.  In 2014 the Veteran learned that he had brain metastases associated with his squamous cell carcinoma.  The first element of service connection is thus established.  Because he served in Vietnam during the Vietnam era, he is presumed to have been exposed herbicides.  The second element of service connection is established.  

Squamous cell carcinoma is not one of the enumerated disabilities listed under 38 C.F.R. § 3.309(e).  The Veteran contends his squamous cell carcinoma originated in the prostate; thus warranting presumptive service connection.  There is; however, no evidence of record that supports this contention.  The Veteran is not a medical professional and lacks the expertise to opine on the original site of his squamous cell carcinoma.   

The Veteran's entrance examination, STRs and separation examination are all silent for any prostate complaints and/or conditions, as well as any conditions of the iliac lymph nodes.  

In March 2013, the Veteran's representative contended that the finding of adenopathy indicates that the Veteran had a form of lymphoma that would be presumptively service connection as due to herbicide exposure.  She also argued that the diagnosis of squamous cell carcinoma with adenopathy may have been an attempt, presumably by VA, to avoid a finding that the Veteran had a cancer that could be presumptively service connected.  She cited no authority for these positions.

The Veteran has also contended that he was never shown to have a primary skin cancer; however, records from the David Lee Cancer Oncology Center show that he was found to have squamous cell cancer in the pelvis.  In March 2013, the cancer type was found to be squamous cell carcinoma of the iliac vessels with an unknown primary site; and a diagnosis of squamous cell carcinoma of the pelvis was reported during hospitalization at the Charleston Medical Center in April 2013.  In short the medical evidence shows that the Veteran has squamous cell carcinoma and that no other form of cancer has been identified.  Presumably the non-VA providers would have had any incentive to avoid other diagnoses, if other cancers were found.
	
At the VA examination in September 2014, the examiner opined that the Veteran had squamous cell carcinoma of an unknown primary site.  This was less likely than not incurred in or caused by his service, to include herbicide exposure.  The examiner provided the following rationale:

In reviewing [the Veteran's STRs], he had no documented prostate complaint [or] treatment in service.  His separation examination was done in July 1972 and it was negative for [any] prostate condition.  I also reviewed the disease associated with herbicide exposure.  As per the medical literature, [not] enough study was done to support the cause and effect relationship between squamous cell carcinoma and herbicide exposure in Vietnam.  On the basis of today's history from the Veteran, he denies prostate cancer or any other prostate condition at this time.  CAMC medical records indicated his diagnosis was squamous cell carcinoma of unknown primary site.  I reviewed the medical literature and also discussed this case with our in house oncologist.  I agree with our oncologist that 99.99% of prostate cancer is adenocarcinoma, and prostate adenocarcinoma usually metastases to the bone, especially lumbar spine and pelvic bone and rarely to the brain.  
See Page 5 September 2014 C&P Examination. 

This opinion is highly probative because it reflects consideration of an accurate and complete history; is definitive; and is supported by a thorough rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  There is no other competent opinion of record.

The Veteran's service treatment records do not indicate that he was treated for, or had complaints of, any type of cancer during service; nor has there been any contention that cancer was present in service or for many years after discharge; and there is no competent opinion directly linking the squamous cell carcinoma to a disease or injury in service.

The question as to the cause of the Veteran's squamous cell carcinoma is a complex medical question.  The Veteran lacks the expertise to provide a competent opinion on this question.

The preponderance of the evidence is against the Veteran's claim for service connection for basaloid squamous cell carcinoma of the left tonsil and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

Entitlement to service connection for squamous cell carcinoma is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


